Case 4:21-cv-00154-SDJ-KPJ Document 8-1 Filed 02/23/21 Page 1 of 1 PageID #: 26




                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS



                                  MAGISTRATE REFERRAL


                                        CIVIL ACTION NO. 4:21-cv-00154

        Al M Williams
             v.
  Ladera Apartments et al




Pursuant to a Standing Order, certain civil suits are referred at the time of the filing equally
among magistrate judges. Therefore, the above-entitled action has been referred to:


       Magistrate Judge Johnson
